Bland, P. J.
Motion to transfer to the supreme court is sustained, for the reason that the suit is to contest the will of one Charles L. Moore, deceased by which will real estate was devised to the respondents, *380that should the contestants (appellants) succeed in setting aside the will, the lands devised would pass to appellants as the heirs at law of Charles L. Moore, hence the title to lands described in the will and petitions is involved, and the cause is ordered to be transferred to the supreme court.
All concur.